Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1634 Filed 03/08/21 Page 1 of 25




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

ZMCC PROPERTIES LLC,

        Plaintiff,

v.                                                      Case No. 19-12428

PRIMEONE INSURANCE COMPANY,

     Defendant.
__________________________________/

       OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT AND GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
                               JUDGMENT

        Plaintiff ZMCC Properties LLC brings this action for breach of contract and

reformation. (ECF No. 28, PageID.736-47.) Defendant PrimeOne Insurance Co. refused

to compensate Plaintiff for fire damage under a property insurance policy. (Id.,

PageID.736.) Plaintiff did not own the property at the time of the fire, (id., PageID.730-

31), and Defendant asserts that the fire was intentionally set and fraudulent. Defendant

declined to pay either the policyholder, Edition BC Owners, LLC (“Edition”), who

occupied the property, or Plaintiff. (Id., PageID.735-36.)

        Defendant has filed a motion for summary judgment, claiming the insurance

policy is void due to fraud. (ECF No. 34.) Plaintiff has filed a motion for partial summary

judgment. (ECF No. 32.) It argues that a policy endorsement modified the insurance

contract in a way that could potentially expand Plaintiff’s coverage. The motions have

been thoroughly briefed. (ECF Nos. 37, 40, 44, 45.) The court has reviewed the record
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1635 Filed 03/08/21 Page 2 of 25




and does not find a hearing to be necessary. E.D. Mich. LR 7.1(f)(2). For the reasons

provided below, Defendant’s motion will be denied and Plaintiff’s motion will be granted.

                                  I. BACKGROUND

      The following facts are taken from the record established by both parties, and

each material fact is either agreed upon or lacks contradictory evidence.

      Plaintiff is a Michigan corporation owned at least in part by Ziyad Zora. (ECF No.

34, PageID.1018; ECF No. 37, PageID.1259.) Zora is also the principal for ZMCC Inc.,

which previously operated an adult entertainment business at the covered property.

(ECF No. 34, PageID.1018; ECF No. 37, PageID.1259) Plaintiff owned the covered

property while ZMCC Inc. operated the business. (ECF No. 34-10, PageID.1115; ECF

No. 34, PageID.1019.)

      Zora’s adult entertainment business had repeated instances of statutory and

regulatory violations. On November 15, 2014, ZMCC Inc. was charged with twenty-two

violations of state law and Detroit city code. (ECF No. 34-4, PageID.1047-55.) On April

1, 2015, an administrative law judge found that ZMCC Inc. had committed all twenty-two

violations. (Id.) Among other offenses, ZMCC Inc. apparently permitted the sale of

controlled substances on its business premises, employed illegal dancers, and

employed workers engaging in indecent exposure. (Id.) ZMCC Inc. was fined and

received a short license suspension. (Id., PageID.1055-56.)

      On November 9, 2015, ZMCC Inc. and Zora were issued a Notice of Intent to

Suspend/Revoke Business License. (ECF No. 34, PageID.1018; ECF No. 37,

PageID.1259; ECF No. 34-5, PageID.1069.) A hearing was held before the City of

Detroit, Buildings, Safety, Engineering and Environmental Department, and on February



                                            2
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1636 Filed 03/08/21 Page 3 of 25




11, 2016, ZMCC Inc.’s business license was revoked for a period of three months. (ECF

No. 34-6, PageID.1073.) Zora was permitted to reapply for a license after the

suspension so long as he stipulated to restrictions on ZMCC Inc.’s business operations.

(Id.; ECF No. 34, PageID.1018; ECF No. 37, PageID.1259.) The hearing officer noted

significant evidence of illegal drug use, indecent exposure, and violations of nude

dancing regulations. (ECF No. 34-6, PageID.1075.) ZMCC Inc. appealed the decision to

Wayne County Circuit Court, which affirmed the license revocation on August 13, 2016.

(ECF No. 34, PageID.1019; ECF No. 37, PageID.1260.) On August 24, 2016, Detroit

Police confiscated ZMCC Inc.’s and Zora’s business license and closed their

operations. (ECF No. 34, PageID.1019; ECF No. 37, PageID.1260.)

       Soon after the City of Detroit decided on February 11, 2016, to revoke the

business license, Plaintiff and ZMCC Inc. entered into negotiations with third parties to

sell the property and business. (ECF No. 34-10, PageID.1136-39.) On October 17,

2016, in a series of agreements, ZMCC Inc. closed the sale of its adult entertainment

business to Edition and Plaintiff closed the sale of the property to Conant Property

Management (“Conant”). (ECF No. 34, PageID.1019-20; ECF No. 37, PageID.1260.)

Zora signed the land contract on behalf of Plaintiff, and Edition was named as a

guarantor. (ECF No. 34-11, PageID.1143; ECF No. 32-4, PageID.880-81.)

       Plaintiff’s land contract required that it be “named as an additional insured on [an]

insurance policy” for the property. (ECF No. 32-4, PageID.878; ECF No. 32,

PageID.817-18; ECF No. 40, PageID.1400.) An insurance agent for Edition and Conant

contacted Defendant to obtain a package property and commercial liability insurance

policy. On October 10, 2016, the agent submitted forms to obtain a policy quote. (ECF



                                             3
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1637 Filed 03/08/21 Page 4 of 25




No. 34-13.) As part of the application for commercial liability protection, the form asked

if “any crimes [have] occurred or been attempted on your premises within the last three

(3) years.” (Id., PageID.1167.) The answer provided was “no.” (Id.) This initial set of

forms was unsigned. (Id.) Defendant responded to the form on October 12, 2016, and a

quote was issued. (ECF No. 32-7, PageID.902-04; ECF No. 32, PageID.819; ECF No.

40, PageID.1400.)

       On October 13, 2016, Edition’s insurance agent responded to the quote,

accepted its prices, and provided Defendant additional signed forms. (ECF No. 32-7,

PageID.902-10; ECF No. 32, PageID.819; ECF No. 40, PageID.1400.) The form listed

Plaintiff as an “additional insured” and “loss payee.” (ECF No. 32-7, PageID.908.)

Defendant soon thereafter issued a policy naming Edition as the insured for the property

and commercial liability insurance. (ECF No. 32-8, PageID.912.) Plaintiff was named as

an “additional insured” for the commercial liability coverage and a “loss payee” for the

property insurance. (Id., PageID.917-19.) The policy covered from October 13, 2016 to

October 13, 2017. (Id., PageID.912.)

       The criminal activity appears to have continued after Edition assumed ownership

of the business. Detroit Police were summoned in at least ten incidents requiring police

response on the insured property between October 2016 and October 2017. (ECF No.

34, PageID.1022; ECF No. 37, PageID.1263-64.) Reports include an arrest of a security

guard for possessing an illegal firearm, club security trapping a woman in a room and

taking her car keys and her concealed firearm, brandishing of firearms, a woman

requiring medical assistance after “someone gave her some type of pill,” and a “shoot




                                             4
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1638 Filed 03/08/21 Page 5 of 25




out” with assault rifles. (ECF No. 34-18, PageID.1188, 1227, 1211, 1225, 1215, 1206,

1200.)

         On October 12, 2017, Edition applied to renew its policy with Defendant for

another year. (ECF No. 37-6.) The application form presented by Defendant specifically

asked Edition to list the “[n]umber of police calls within the past year” and “describe”

them “in detail.” (ECF No. 37-6, PageID.1340.) Edition provided no response. (Id.) The

application also did not identify Plaintiff as an “additional insured” or “loss payee.” (Id.,

PageID.1339.)

         Defendant renewed the policy for October 13, 2017, to October 13, 2018. (ECF

No. 32-11, PageID.943.) Unlike when the policy was first issued, Plaintiff was included

for neither property nor commercial liability insurance. (ECF No. 32, PageID.820; ECF

No. 40, PageID.1400.)

         On March 7, 2018, the building was damaged in a fire. (ECF No. 32, PageID.820;

ECF No. 40, PageID.1400.) A week after the fire, on March 15, 2018, an agent

contacted Defendant and asked that Plaintiff be added as a “mortgagee” and “loss

payee” (ECF No. 32, PageID.821; ECF No. 40, PageID.1400.) Defendant agreed and

issued two endorsements. (ECF No. 32, PageID.821; ECF No. 40, PageID.1400.)

Endorsement # 1 named Plaintiff as a mortgagee for the commercial liability insurance.

(ECF No. 32-13, PageID.960-61.) Endorsement # 2 named Plaintiff as a loss payee for

the property insurance. (Id., PageID.962-63.)

         On March 15, 2019, Plaintiff and Defendant began to discuss Plaintiff’s rights to

payment under the insurance policy as a result of the March 7, 2018, fire. (ECF No. 32,

PageID.821; ECF No. 40, PageID.1401.) On March 26, 2019, Defendant issued



                                               5
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1639 Filed 03/08/21 Page 6 of 25




Endorsement # 4. 1 (ECF No. 32, PageID.822; ECF No. 40, PageID.1401.) The

endorsement retroactively named Plaintiff a “lender’s loss payee” for the October 2017

to October 2018 policy. (ECF No. 32-17, PageID.976-77.) According to Plaintiff’s

complaint, this change was significant because “[u]nlike the ‘Loss Payable’ clause,

under the ‘Lender’s Loss Payable’ clause, the acts of the named insured, i.e.[,]

EDITION, cannot preclude ZMCC’s [Plaintiff’s] right to receive loss payment for damage

to the BUILDING caused by or resulting from a covered cause of loss, including fire.”

(ECF No. 28, PageID.734.) Stated differently, Plaintiff claims it would be entitled to

payment as a lender’s loss payee even if Edition’s actions, i.e., arson, precluded Edition

from receiving payment.

       On June 12, 2019, Defendant issued two new endorsements that reversed the

decision to name Plaintiff as a lender’s loss payee. (ECF No. 32, PageID.822-23; ECF

No. 40, 1401-02.) Endorsement # 5 stated “Endorsement # 4 is Flat Canceled;

Coverage is Null and Void.” (ECF No. 32-20, PageID.986.) Endorsement # 6

recategorized Plaintiff under a “Contract of Sale” provision for the property insurance;

Plaintiff fell outside lender’s loss payee coverage. (ECF No. 32-21, PageID.988-89.)

       The next day, on June 13, 2019, Defendant denied coverage for Edition,

asserting that Edition “set or procured the setting of the fire that damaged the insured

property.” (ECF No. 32-22, PageID.991.) On June 18, 2019, Plaintiff contacted

Defendant and asserted that it was owed payment as a lender’s loss payee. (ECF No.

32-23.) Defendant responded on June 25, 2019, stating Plaintiff was properly

categorized under the “Contract of Sale” provision. (ECF No. 32-24.) Under that



1      Endorsement # 3 is not relevant to this case.
                                             6
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1640 Filed 03/08/21 Page 7 of 25




provision, Defendant explained, Plaintiff would “recover[] . . . only to the extent that the

named insured is entitled to recover under the policy.” (Id., PageID.998.)

       Plaintiff filed this lawsuit on August 16, 2019. (ECF No. 1.) Discovery is set to

conclude on March 8, 2021. (ECF No. 31.)

                                      II. STANDARD

       To prevail on a motion for summary judgment, a movant must show—point out—

that “there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). First, the moving party bears the

initial burden of presentation that “demonstrate[s] the absence of a genuine issue of

material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). There is no

requirement, however, that the moving party “support its motion with [evidence]

negating the opponent’s claim.” Id. (emphasis removed); see also Emp’rs Ins. of

Wausau v. Petrol. Specialties, Inc., 69 F.3d 98, 102 (6th Cir. 1995).

       Second, “the nonmoving party must come forward with ‘specific facts showing

that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986) (emphasis removed) (quoting Fed. R. Civ. P. 56(e)).

This requires more than a “mere existence of a scintilla of evidence” or “‘[t]he mere

possibility of a factual dispute.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

(1986); Mitchell v. Toledo Hosp., 964 F.2d 577, 582 (6th Cir. 1992) (quoting Gregg v.

Allen-Bradley Co., 801 F.2d 859, 863 (6th Cir. 1986)). For a court to deny summary

judgment, “the evidence [must be] such that a reasonable [finder of fact] could return a

verdict for the nonmoving party.” Anderson, 477 U.S. at 248. All reasonable inferences

from the underlying facts must be drawn “in the light most favorable to the party



                                              7
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1641 Filed 03/08/21 Page 8 of 25




opposing the motion.” United States v. Diebold, Inc., 369 U.S. 654, 655 (1962); Moran

v. Al Basit LLC, 788 F.3d 201, 204 (6th Cir. 2015).

                                    III. DISCUSSION

       The court will address Defendant’s motion for summary judgment and will then

turn to Plaintiff’s motion for partial summary judgment.

                   A. Defendant’s Motion for Summary Judgment

       Defendant argues that the insurance policy was procured by fraud, making the

policy voidable at Defendant’s election. (ECF No. 34, PageID.1025-33.) “Insurance

policies are contracts.” Bazzi v. Sentinel Ins. Co., 502 Mich. 390, 919 N.W.2d 20, 24

(2018). “[C]ommon-law defenses may be invoked to avoid enforcement of an insurance

policy, unless those defenses are prohibited by statute.” Titan Ins. Co. v. Hyten, 491

Mich. 547, 817 N.W.2d 562, 567 (2012). An insurer can raise “a common-law

fraudulent-procurement defense.” Meemic Ins. Co. v. Forstson, --- N.W.2d ----, 2020 WL

4355288, at *8 (Mich. July 29, 2020) (citing Bazzi, 919 N.W.2d at 25).

       “Where mutual assent does not exist, a contract does not exist,” Quality Prods.

and Concepts Co. v. Nagel Precision, Inc., 469 Mich. 362, 666 N.W. 2d 251, 258

(2003), and “one who has been fraudulently induced to enter into a contract has not

assented to the agreement.” Meemic Ins. Co., 2020 WL 4355288, at *9 (quoting 26

Samuel Williston & Richard A. Lord, A Treatise on the Law of Contracts § 69:1 (4th ed.

1993)). “Thus, a party induced by fraud to enter into a contract may elect to void the

contract.” 5A Mich. Civ. Jur. Contracts § 46 (2020).

       The Michigan Supreme Court in Titan Ins. Co., 817 N.W.2d at 567, laid out three

different species of fraud. “Michigan's contract law recognizes several interrelated but



                                             8
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1642 Filed 03/08/21 Page 9 of 25




distinct common-law doctrines . . . loosely aggregated under the rubric of ‘fraud.’” Id.

“These doctrines include actionable fraud, also known as fraudulent misrepresentation;

innocent misrepresentation; and silent fraud, also known as fraudulent concealment.” Id.

Defendant asserts all three as defenses. (ECF No. 34, PageID.1025-27.)

       Fraudulent misrepresentation requires proof that: “(1) the defendant made a

material representation; (2) the representation was false; (3) when the representation

was made, the defendant knew that it was false, or made it recklessly, without

knowledge of its truth, and as a positive assertion; (4) the defendant made it with the

intention that the plaintiff should act upon it; (5) the plaintiff acted in reliance upon the

representation; and (6) the plaintiff thereby suffered injury.” 2 Roberts v. Saffell, 208

Mich. App. 397, 760 N.W.2d 715, 719 (2008) (citing M&D, Inc. v. W.B. McConkey, 231

Mich. App. 22, 585 N.W.2d 33, 36 (1998)). A fact is “material” in the insurance context

where knowledge of it would result in “a rejection of the risk or the charging of an

increased premium.” Oade v. Jackson Nat. Life Ins. Co. of Mich., 465 Mich. 244, 632

N.W.2d 126, 131 (2001) (quotations removed); see also 10 Mich. Civ. Jur. Fraud and

Undue Influence § 16 (2020) (“A false statement is generally material if it has natural




2      This standard for the common-law fraud defense is distinct from the standard
Michigan courts apply for fraud exclusion provisions incorporated directly into insurance
contracts. To void a policy based on a fraud exclusion clause, “an insurer must show
that (1) [a] misrepresentation was material, (2) that it was false, (3) that the insured
knew that it was false at the time it was made or that it was made recklessly, without
any knowledge of its truth, and (4) that the insured made the material misrepresentation
with the intention that the insurer would act upon it.” Bahri v. IDS Prop. Cas. Ins. Co.,
308 Mich. App. 420, 864 N.W.2d 609, 612 (2014) (quotations removed); accord Fashho
v. Liberty Mut. Ins. Co., --- N.W.2d ----, 2020 WL 5580169, at *3 (Mich. Ct. App. Sep.
17, 2020).
                                               9
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1643 Filed 03/08/21 Page 10 of 25




 tendency to influence, or is capable of influencing, the decision of the decision-making

 body to which it is addressed.”).

        By contrast, “[a] claim of innocent misrepresentation is shown where a party

 detrimentally relies on a false representation in such a manner that the injury inures to

 the benefit of the party making the misrepresentation. While it is unnecessary to prove

 that the person making the representation had knowledge that the statements were

 false, it is necessary to show privity of contract.” Forge v. Smith, 458 Mich. 198, 580

 N.W.2d 876, 883 (1998); see also Roberts v. Saffell, 483 Mich. 1089, 766 N.W.2d 288

 (2009). Stated differently, the misrepresentation must “inure to the benefit of the party

 making the misrepresentation,” but the alleged victim “is not required to prove that the

 party making the misrepresentation intended to deceive or that the other party knew the

 representation was false.” M&D, Inc., 585 N.W.2d at 37.

        Finally, silent fraud is shown where a party “knew of a material fact but concealed

 or suppressed the truth through false or misleading statements or actions and with the

 intent to deceive.” Roberts, 760 N.W.2d at 720 (2008). “[F]or the suppression of

 information to constitute silent fraud there must exist a legal or equitable duty of

 disclosure.” Id. at 719. “[T]he touchstone of . . . silent fraud is that some form of

 representation has been made and that it was or proved to be false . . . . [A]t least as

 applied to fraud cases, there is no general inchoate duty to disclose.” M&D, Inc., 585

 N.W.2d at 38. Silent fraud most naturally applies where there are “statements . . . made

 in response to a specific inquiry.” Id. at 39. “A misleadingly incomplete response to an

 inquiry can constitute silent fraud.” Alfieri v. Bertorelli, 295 Mich. App. 189, 813 N.W.2d

 772, 775 (2012).



                                               10
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1644 Filed 03/08/21 Page 11 of 25




 1. Waiver

        In response to Defendant’s motion for summary judgment, Plaintiff contends

 Defendant’s fraud defense has been waived. Michigan law imposes enhanced burdens

 on insurance companies to explain to insureds the reasons for a denial of coverage.

 “The general rule is that once an insurance company has denied coverage to an insured

 and stated its defenses, the company has waived or is estopped from raising new

 defenses.” Smit v. State Farm Mut. Auto. Ins. Co., 525 N.W.2d 528, 530 (Mich. Ct. App.

 1994). The policy is rooted in equitable concerns that an insurer will abuse its financial

 leverage by intentionally withholding a defense when the policy is first denied but spring

 an unforeseen defense, based on different evidence, once litigation is initiated. See also

 Dahlmann v. Geico General Ins. Co., Case No. 324698, 2016 WL 1125976, at *8 (Mich.

 Ct. App. Mar. 22, 2016) (“[I]t appears that—under Michigan practice—this doctrine is

 equitable in nature and applies when it would be unfair to allow an insurer to assert an

 additional ground for denial after inducing the insured to rely on a different ground for

 denial to the insured's detriment.”).

        The doctrine historically evolved from Michigan courts barring insurers from

 denying coverage to individuals for home and auto loses using new and potentially

 frivolous justifications. See Castner v. Farmers’ Mut. Fire Ins. Co., 50 Mich. 273, 15

 N.W. 452 (1883) (mentioning in passing that a fire insurer cannot vary the grounds for

 denial of coverage after litigation initiated for the burning of individuals’ “dwelling-

 house”); Popa v. N. Ins. Co. of N.Y., 192 Mich. 237, 158 N.W. 945, 946 (1916) (holding

 an insurer cannot, on the one hand, deny coverage for the burning of an individual’s

 “dwelling house” after an investigation based on lack of liability and then refuse payment



                                               11
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1645 Filed 03/08/21 Page 12 of 25




 because proof of loss was not provided, a procedural violation); Johnson v. Yorkshire

 Ins. Co., 224 Mich. 493, 195 N.W. 45, 46 (1923) (holding where “a young man[’s]” car

 caught fire that the insurer could not insist on proofs of loss after conducting a thorough

 investigation and disclaiming liability). It is still designed primarily to prevent abusive

 litigation tactics. See, e.g., Kirschner v. Process Design Assocs., Inc., 592 N.W.2d 707,

 709 (Mich. Ct. App. 1999) (citing Meirthew v. Last, 376 Mich. 33, 135 N.W.2d 353

 (1965)) (stating that the doctrine applies where an insurance company defends an

 insured in litigation but does not inform the insured that it might deny coverage until

 after the litigation is complete).

        The language of the rule appears broad, but “[t]he application of waiver and

 estoppel is limited.” Id. Specifically, an insurer “is not estopped from asserting other

 defenses which did not come to its knowledge prior to the trial, or which it was unable to

 assert because the matter was under investigation.” 14 Mich. Civ. Jur. Insurance § 372

 (2020); see also Dahlmann, 2016 WL 1125976, at *8 (“[A]n insurer may assert a new

 ground for denial on the basis of newly discovered information.”); accord Esparza v.

 Citizens Ins. Co. of the Midwest, Case No. 17-14132, 2018 WL 4520079, at *1 (E.D.

 Mich. Sep. 21, 2018) (Goldsmith, J.).

        Plaintiff argues that Defendant waived any fraud defense because on May 13,

 2019, Defendant apparently received a delivery of 1,700 pages of documents from

 ZMCC Inc. which included, in part, police reports and license suspensions connecting

 the covered property to criminal activity. (ECF No. 37, PageID.1272.) This, by itself,

 does not demonstrate that Defendant was aware of the extensive criminal activity and

 knowingly excluded—waived—the specific defense now asserted. The details of



                                               12
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1646 Filed 03/08/21 Page 13 of 25




 Edition’s alleged fraud are extensive. In fact, the parties in this litigation have spent

 many months investigating and reviewing the history of Edition and Defendant’s

 relationship and the alleged criminal activity. 3 While Defendant did not go into exquisite

 detail in its denial letter, Defendant did state that Edition committed “[f]raud and false

 swearing as it relates to . . . [the] operation and experience of the business.” (ECF No.

 32-22, PageID.991.) Defendant was not required to go further and present an

 exhaustive history or bullet-proof legal argument in favor of denial. This is not a case of

 insurer abuse, and Defendant’s assertion of fraud was readily foreseeable. Thus, the

 doctrines of waiver and estoppel do not prevent Defendant from presenting its fraud

 defense in a motion for summary judgment.

 2. October 2016 Insurance Application Forms

            Defendant first argues that the policy is void because Edition misrepresented

 facts when applying for insurance in October 2016. (ECF No. 34, PageID.1027-28.)

 Specifically, Defendant claims Edition misrepresented the extent of criminal conduct

 that took place on the covered property. (Id.)

            Edition’s agent submitted a form when requesting a quote in October 2016. (ECF

 No. 34-13.) The form specifically asked if “any crimes [have] occurred or been

 attempted on your premises within the last three (3) years.” (Id., PageID.1167.) Edition

 answered “no.” (Id.) There is substantial evidence that crimes took place on covered

 premises. An administrative law judge in April 2015 found ZMCC Inc., who at the time

 operated the adult entertainment business located on the property, had violated the law




 3          For further detail on Defendant’s fraud defense, see infra Sections III.A.2 and
 III.A.3.
                                                13
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1647 Filed 03/08/21 Page 14 of 25




 at least twenty-two times. (ECF No. 34-4, PageID.1047-55.) ZMCC Inc. and Zoras’

 business license was revoked by the City of Detroit in February 2016, and, in doing so,

 Detroit officials noted significant evidence of criminal activity. (ECF No. 34-6,

 PageID.1073, 1075.)

        However, questions of fact remain that preclude granting summary judgment in

 favor of Defendant. Fed. R. Civ. P. 56(a). For all species of fraud, Defendant must show

 that the misrepresentation was material and that it relied on the misrepresentation.

 Roberts, 760 N.W.2d at 719-20; M&D, Inc., 585 N.W.2d at 37. Defendant offers the

 testimony of its president of operations. The president was asked at a deposition

 whether Defendant would have insured the property had he known of the “litany of

 criminal activity at the [insured] location,” to which the president responded “no.” (ECF

 No. 34-20, PageID.1238-39.) This supports the conclusion that the alleged

 misrepresentations of criminal history were material, i.e., prevented a “rejection of the

 risk or the charging of an increased premium,” and that Defendant relied on the

 misrepresentation when it issued the insurance policy. Oade, 632 N.W.2d at 131.

        Nonetheless, a finder of fact could question the credibility of the president’s

 testimony. The alleged misrepresentation occurred when Edition’s agent submitted

 initial requests for quotes on October 10, 2016. (ECF No. 34-13.) Those forms were

 unsigned. (Id., PageID.1167.) Although that information was used to generate a quote

 for Edition, (ECF No. 32-7, PageID.902-04; ECF No. 32, PageID.819; ECF No. 40,

 PageID.1400), that quote was accepted by Edition in a separate set of forms that were

 signed. (ECF No. 32-7, PageID.902-10; ECF No. 32, PageID.819; ECF No. 40,

 PageID.1400.) Defendant’s president of operations at a deposition agreed that only



                                              14
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1648 Filed 03/08/21 Page 15 of 25




 portions of the application that were signed “were . . . used for purposes of writing the

 policy.” (ECF No. 37-9, PageID.1352.) The president continued, stating that information

 included in signed documents would “supersede” unsigned documents. (Id.) A

 reasonable juror reviewing this record could conclude that Edition’s October 10 form

 submissions, which were made at the initial stages of Edition’s negotiations with

 Defendant, and which were provided without signatures, did not materially influence

 Defendant’s decision to issue the policy starting in October 2016 at the premium levels

 Defendant charged. Anderson, 477 U.S. at 248; Roberts, 760 N.W.2d at 719-20; M&D,

 Inc., 585 N.W.2d at 37.

        Further, the alleged misrepresentations in the October 10, 2016, forms were

 made to obtain the October 2016 to October 2017 insurance policy. (ECF No. 32-8,

 PageID.912.) The fire at issue took place on March 7, 2018, (ECF No. 32, PageID.820;

 ECF No. 40, PageID.1400), and the renewed insurance policy for the period from

 October 2017 to October 2018 was in place at the time. (ECF No. 32-11, PageID.943.)

 In order to issue the renewal policy, Defendant required that Edition submit separate

 forms though a separate application process. (See ECF No. 37-6.) The policy issued for

 October 2016 to October 2017 was not automatically rolled over, and material terms,

 such as Plaintiff’s status as an additional insured, were changed. (ECF No. 32,

 PageID.820; ECF No. 40, PageID.1400.) As Plaintiff explains, “nothing in the 2017

 application for insurance or the 2017-2018 policy itself states the 2017-2018 policy was

 subject to . . . representations made in the 2016-2017 application for insurance.” (ECF

 No. 37, PageID.1283.) Although not explicitly articulated, Defendant appears to argue

 that it would have refused to have issued the 2017 renewal policy had Edition included



                                             15
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1649 Filed 03/08/21 Page 16 of 25




 a full criminal history in the October 10, 2016, form. A reasonable juror could disagree.

 Anderson, 477 U.S. at 248. A juror could observe that the 2017 to 2018 policy was a

 separate and distinct contract issued a year after the alleged misrepresentation and that

 the criminal history taking place on the insured premises prior to October 2016 would

 not have impacted the decision to issue the 2017 renewal policy.

        This is especially true given that Plaintiff has produced emails from September

 2016, before the initial policy was issued, indicating that Defendant was aware ZMCC,

 Inc. and Zora had their liquor license revoked by the State of Michigan. (ECF No. 37-8,

 PageID.1348.) Revocation of a liquor license reasonably implies some form of illegal

 activity. If Defendant accepted the risk of the policy with such information in September

 2016, a reasonable juror could conclude that Defendant would have issued the policy in

 October 2017 even if it had known of the illegal activity taking place on the premises

 over a year prior. Anderson, 477 U.S. at 248.

        Finally, Plaintiff asserts that the answer given on the October 10, 2016, forms

 was not false. (ECF No. 37, PageID.1285-86.) Falsehood is a necessary element for all

 theories of fraud. Roberts, 760 N.W.2d at 719-20; M&D, Inc., 585 N.W.2d at 37. The

 form asked if “any crimes [have] occurred or been attempted on your premises within

 the last three (3) years.” (Id., PageID.1167 (emphasis added).) The form did not ask

 whether criminal activity took place on “the” premises, and Plaintiff argues “your” limits

 the inquiry to crimes taking place while Edition had control over the property. (ECF No.

 37, PageID.1285-86.) The sale of the adult entertainment business to Edition closed on

 October 17, 2016, after the form was submitted. (ECF No. 34, PageID.1019-20; ECF

 No. 37, PageID.1260.) Although Defendant did not address this issue in its briefing,



                                             16
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1650 Filed 03/08/21 Page 17 of 25




 when asked whether the language “your premises” implies “the premises,” Defendant’s

 president stated: “depending on how you read your premises, it is the same premises.”

 (ECF No. 37-9, PageID.1353.) A finding that a statement is false is an objective

 determination. “[A] subjective misunderstanding of information that is not objectively

 false or misleading cannot mean that a [party] has committed . . . [a] fraudulent

 misrepresentation.” Hord v. Env’t Rsch. Inst. of Mich., 463 Mich. 399, 617 N.W.2d 543,

 549 (2000). Even if Defendant subjectively believed the question applied to “the same

 premises,” (ECF No. 37-9, PageID.1353), a reasonable juror could decide otherwise.

 Anderson, 477 U.S. at 248. The court will not resolve this question of interpretation

 through summary judgment, and Defendant’s motion with regard to the October 2016

 application form will be denied. Fed. R. Civ. P. 56(a).

 3. October 2017 Insurance Application Forms

        Defendant argues that the policy is voidable as a matter of law due to

 misrepresentations allegedly made when Edition applied to renew its insurance in

 October 2017. (ECF No. 34, PageID.1028-32.)

        In the insurance forms Editions submitted in October 2017, Defendant asked that

 Edition list the “[n]umber of police calls within the past year” and “describe” them “in

 detail.” (ECF No. 37-6, PageID.1340.) Edition provided no response. (Id.) Defendant is

 correct that the doctrine of silent fraud could apply to these facts. It made an explicit

 request for Edition to identify criminal activities, and no crimes were listed, despite

 Detroit police being called to the premises at least ten times. See M&D, Inc., 585

 N.W.2d at 38 (Silent fraud can apply where “statements [are] . . . made in response to a

 specific inquiry.”); Alfieri, 813 N.W.2d at 775 (denying a defendant’s motion for summary



                                              17
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1651 Filed 03/08/21 Page 18 of 25




 disposition on a claim of silent fraud where the plaintiff “made direct inquiries . . . about

 the condition of property” at issue); Pioneer State Mut. Ins. Co. v. Shadowens, Case No.

 343716, 2019 WL 6048586, at *3 (Mich. Ct. App. Nov. 14, 2019) (holding, under the

 doctrine of silent fraud, that an insured “had a duty to fully and accurately respond to

 direct inquires by [an insurer]” in the context of issuing an insurance policy). (ECF No.

 34-18, PageID.1188, 1227, 1211, 1225, 1215, 1206, 1200.)

        However, silent fraud, like fraudulent misrepresentation, requires a showing that

 Edition intended to deceive Defendant. Roberts, 760 N.W.2d at 719-20. Defendant has

 presented little evidence of Edition’s intent. Instead, Defendant simply implies that

 because Edition operated the adult entertainment business on the covered property, it

 must have intended to hide its criminal history when the renewal forms were submitted

 in October 2017. (ECF No. 34, PageID.1028-30.) But a reasonable juror could disagree.

 Anderson, 477 U.S. at 248. Generally, “[w]hether a party possesses the requisite intent

 is a question of fact.” United States v. Cello-Foil Prods, Inc., 100 F.3d 1227, 1233 (6th

 Cir. 1996). A juror could find, as Plaintiff argues, that Edition was careless and

 unintentionally excluded this information. (ECF No. 37, PageID.1280.) This explanation

 would be bolstered by the fact the Edition failed to include Plaintiff as an additional

 insured, despite including Plaintiff in the initial insurance policy and Defendant

 subsequently issuing an endorsement to add Plaintiff to the renewal. (ECF No. 32,

 PageID.820; ECF No. 40, PageID.1400; ECF No. 32-8, PageID.917-19; ECF No. 32-13,

 PageID.962-63.) Edition also did not answer other questions on the October 2017

 forms, including whether “the risk [is] located on or near a college campus.” (ECF No.

 37-6, PageID.1343.)



                                               18
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1652 Filed 03/08/21 Page 19 of 25




        Defendant asserts that the policy is void as an innocent misrepresentation. (ECF

 No. 34, PageID.1030-32.) As Defendant explains, this theory does not require proof

 “that [Edition] intended to deceive or . . . knew [its] representation[s] [were] false.” M&D,

 Inc., 585 N.W.2d at 37. M&D, Inc., 585 N.W.2d at 37. (ECF No. 34, PageID.1030-32.)

 However, the innocent misrepresentation doctrine carries with it the materiality and

 reliance elements of traditional fraud. See M&D, Inc., 585 N.W.2d at 37; U.S. Fid. and

 Guar. Co. v. Black, 412 Mich. 99, 313 N.W.2d 77, 85-86 (1981) (applying the innocent

 misrepresentation doctrine where a party “unintentionally . . . misrepresented a material

 fact”). Edition provided Defendant an incomplete response in the October 2017 forms,

 but Defendant still issued a renewed policy. (ECF No. 37-6, PageID.1340.) There is no

 evidence Defendant followed up or asked Edition to complete the answers, or that

 Defendant expressed concern at the time of the renewal that Edition’s application

 lacked important information. While the incomplete answers could equate to fraud, a

 reasonable juror could also conclude that the information sought was not material and

 did not impact Defendant’s decision to issue the policy in October 2017. Anderson, 477

 U.S. at 248. Summary judgment on this issue will not be granted, and Defendant’s

 motion will be denied.

                  B. Plaintiff’s Motion for Partial Summary Judgment

        Plaintiff moves for summary judgment on the legal effect of Endorsement # 4,

 Endorsement # 5, and Endorsement #6. (ECF No. 32.) It argues Endorsement # 4 is a

 valid modification of the insurance contract while Endorsement # 5 and Endorsement #

 6 are unenforceable.




                                              19
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1653 Filed 03/08/21 Page 20 of 25




 1. Endorsement # 4

        When Defendant issued Edition a renewal policy in October 2017, Plaintiff was

 not included as an additional insured. (ECF No. 32, PageID.820; ECF No. 40,

 PageID.1400.) An agent contacted Defendant on behalf of Plaintiff days after the fire in

 March 2018 and asked that Plaintiff be added to the policy. (ECF No. 32, PageID.821;

 ECF No. 40, PageID.1400.) The agent explained that the additional insureds, including

 Plaintiff and Conant, were intended to be carried over in the renewal policy

 automatically and were left out of the renewal application. (ECF No. 32-12,

 PageID.953.) In response, Defendant issued Endorsement # 1 and Endorsement # 2,

 which retroactively added Plaintiff to the October 2017 to October 2018 property

 insurance policy as a loss payee, not as a lender’s loss payee. (ECF No. 32-13.)

        Almost a year later, in March 2019, Plaintiff and Defendant began discussions on

 the nature of Plaintiff’s rights to recovery from the March 2018 fire. (ECF No. 32,

 PageID.821; ECF No. 40, PageID.1401.) On March 26, 2019, Defendant issued

 Endorsement # 4, which named Plaintiff as a lender’s loss payee for the 2017 to 2018

 insurance policy. (ECF No. 32, PageID.822; ECF No. 40, PageID.1401; ECF No. 32-17,

 PageID.976-77.)

        Plaintiff claims Endorsement # 4 modified the insurance contract. “[T]he freedom

 to contract . . . permits parties to enter into new contracts or modify their existing

 agreements.” Quality Prods. and Concepts Co., 666 N.W. 2d at 258. A valid

 modification “must be by mutual consent.” Kloian v. Domino’s Pizza LLC, 733 N.W.2d

 766, 771 (Mich. Ct. App. 2006). “[A] modification will be considered mutual if it is

 established through clear and convincing evidence of a written agreement establishing



                                              20
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1654 Filed 03/08/21 Page 21 of 25




 a mutual agreement to waive the terms of the original contract.” Adell Broad. v. Apex

 Media Sales, 708 N.W.2d 778, 782 (Mich. Ct. App. 2005); Quality Prods. and Concepts

 Co., 666 N.W. 2d at 258 (“Upon proof of an express oral or written agreement, the

 mutuality requirement is clearly satisfied.”). If the modification is “in writing and signed

 by the party against whom it is sought to enforce the . . . modification,” consideration is

 not necessary. Mich. Comp. Laws § 566.1; see Adell Broad., 708 N.W.2d at 782.

        Uncontradicted evidence shows that Plaintiff contacted Defendant regarding the

 nature of its coverage and expressed belief that it was a mortgagee, and thus covered

 as a lender’s loss payee. (ECF No. 32, PageID.821; ECF No. 40, PageID.1401; ECF

 No. 32-14; ECF No. 32-13, PageID.964.) Internal emails at Defendant’s firm indicated

 that it understood this request and believed Plaintiff was properly classified as a lender’s

 loss payee. In emails from an underwriter to Defendant’s president of operations, the

 underwriter stated Plaintiff was listed “as a Loss Payee, not a Mortgagee/Lender’s Loss

 Payee,” but asked if Plaintiff “should . . . have been listed as a Mortgagee/Lender’s Loss

 Payee.” (ECF No. 32-16, PageID.972.) The underwriter and Defendant’s president

 discussed the issue in person and confirmed via email “that the subject policy should be

 endorsed to include [Plaintiff] as [a] lender’s loss payee[].” (Id., PageID.974.) The March

 26, 2019, endorsement Defendant then issued was unambiguous: Plaintiff was a

 “Lender’s Loss Payee” for the property insurance policy issued on “10/13/2017.” (ECF

 No. 32-17, PageID.976-77.) The endorsement was signed by Defendant’s “Authorized

 Representative.” (Id., PageID.976.) On May 24, 2019, Defendant’s president confirmed

 with Edition’s agent via email that “we [Defendant] have concluded that . . . [Plaintiff]




                                               21
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1655 Filed 03/08/21 Page 22 of 25




 should have been listed as a Lender’s Loss Payee, not as a Loss Payee.” (ECF No. 32-

 18, PageID.979.)

        Defendant issued an unambiguous written statement modifying the terms of the

 insurance policy. It is undisputed that Defendant agreed to the terms and intended in

 March 2019 to issue Endorsement # 4. The agreement was signed by Defendant and

 did not require consideration. See Mich. Comp. Laws § 566.1. Plaintiff has presented

 clear evidence of a “written agreement establishing a mutual agreement to waive the

 terms of the original contract.” Adell Broad., 708 N.W.2d at 782 (holding a modification

 existed as a matter of law where “the parties waived certain terms of their original

 agreement in a signed writing”); Kloian, 733 N.W.2d at 771 (finding a valid modification

 where the parties indisputably exchanged emails agreeing to a change in terms); Home-

 Owners Ins. Co. v. Perkins, 939 N.W.2d 705, 714 (Mich. Ct. App. 2019) (declining to

 find as a matter of law that an insurance policy had been modified after noting the

 parties had not “expressly waived [the insurance policy term]”). Summary judgment is

 warranted. Fed. R. Civ. P. 56(a)

        Defendant does not directly contest these conclusions. Instead, it argues Plaintiff

 was aware that it was not named in the renewal policy and asked to be added to the

 policy only after the fire took place. (ECF No. 40, PageID.1406-07.) Defendant does not

 explain how this is legally significant, and the court is not convinced that Plaintiff’s initial

 reaction to the renewal policy is at all relevant to the parties’ agreed upon modification

 in Endorsement # 4.

        Further, Defendant acknowledges that it “approved the issuance of Endorsement

 # 4” but still contends that it did not “fully appreciate” the nature of Plaintiff’s relationship



                                                22
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1656 Filed 03/08/21 Page 23 of 25




 with Edition. (Id., PageID.1407.) According to Defendant, Plaintiff is not best categorized

 as a lender’s loss payee and should have been kept as a loss payee or a contractor for

 sale. (Id.) But Defendant agreed in an explicit written agreement that Plaintiff would be

 categorized as a lender’s loss payee. (ECF No. 32-17, PageID.976-77.)

        Defendant’s argument that it did not fully understand the consequences of its

 actions amounts to an attempt to retract its contractual agreement post hoc. Defendant

 is an insurance company, far from an unsophisticated participant. “[T]he law presumes

 that the parties understand the import of a written contract and had the intention

 manifested by its terms.” Burkhardt v. Bailey, 680 N.W.2d 453, 464 (Mich. Ct. App.

 2004) (quotations removed). “[O]ne who signs a contract will not be heard to say, when

 enforcement is sought, that he did not read it, or that he supposed it was different in its

 terms.” Smith Living Trust v. Erickson Ret. Cmty., 928 N.W.2d 227, 239 (Mich. Ct. App.

 2018) (quoting Int’l Transp. Ass’n Bylenga, 254 Mich. 236, 236 N.W. 771, 772 (1931)).

 A unilateral mistake as to “the legal effect of [a] contract” is not a recognized defense

 absent fraud or rare inequitable circumstances. Johnson Family Ltd. v. White Pine

 Wireless, LLC, 761 N.W.2d 353, 363 (Mich. Ct. App. 2008); Casey v. Auto Owners Ins.

 Co., 729 N.W.2d 277, 285 (“A unilateral mistake is not sufficient to warrant

 reformation.”). Defendant made a business decision to issue an unambiguous

 modification, and it cannot now escape the obligations because, in retrospect, it finds

 the decision ill-advised or unwarranted.

 2. Endorsement # 5 and Endorsement # 6

        Plaintiff argues that the endorsements issued after Endorsement # 4 are

 unenforceable. Endorsement # 5 and Endorsement # 6 were issued the day before



                                              23
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1657 Filed 03/08/21 Page 24 of 25




 Defendant denied coverage for Edition. (ECF No. 32, PageID.822-23; ECF No. 40,

 1401-02.) Defendant sought to void Endorsement # 4 and recategorize Plaintiff’s

 coverage under a “Contract of Sale” clause, which precludes Plaintiff’s coverage as a

 lender’s loss payee. (ECF No. 32-20, PageID.986; ECF No. 32-21, PageID.988-89.)

        However, all contracts, including contract modifications, require “mutual consent.”

 See Kloian, 733 N.W.2d at 771. Thus, “the principle of freedom to contract does not

 permit a party unilaterally to alter [a] contract.” Quality Prods. and Concepts Co., 666

 N.W. 2d at 253; accord 46th Cir. Trial Ct. v. Crawford Cnty., 702 N.W.2d 588, 598

 (Mich. Ct. App. 2005), judgment vacated on other grounds, 447 Mich. 922, 722 N.W.2d

 884 (2006); see also Harper Woods Retirees Ass’n v. City of Harper Woods, 879

 N.W.2d 897, 902-03 (Mich. Ct. App. 2015) (noting that “unilateral alteration of contracts

 [are generally] prohibited” and holding that unilateral change of health insurance

 benefits was not legally permissible).

        Plaintiff contends that the decision to revoke Endorsement # 4 “was made

 without Plaintiff’s knowledge or consent.” (ECF No. 32, PageID.831.) It points to

 testimony from Defendant’s president of operations, who stated that he arrived at the

 conclusion to remove Plaintiff as a lender’s loss payee “[j]ust based on discussions with

 [Defendant’s underwriter], [Defendant’s attorney], and [him]self.” (ECF No. 32-25,

 PageID.1007.) Defendant, in response, does not present evidence to create a genuine

 question of fact. See Matsushita Elec. Indus. Co., 475 U.S. at 587. Defendant cites no

 evidence that it consulted or discussed Endorsement # 5 or Endorsement # 6 with

 Edition or Plaintiff, and there is no record that any party other than Defendant consented

 to the removal of Plaintiff as a lender’s loss payee. Endorsement # 5 and Endorsement



                                             24
Case 3:19-cv-12428-RHC-EAS ECF No. 48, PageID.1658 Filed 03/08/21 Page 25 of 25




 # 6 were unilateral modifications, and, as a matter of law, they are unenforceable. Fed.

 R. Civ. P. 56(a); Quality Prods. and Concepts Co., 666 N.W. 2d at 253. Plaintiff’s motion

 for partial summary judgment will be granted.

                                            IV. CONCLUSION

         Questions of fact remain as to whether Defendant may void the insurance policy

 due to fraud. However, as a matter of law, Endorsement # 4 was a valid contract

 modification, and Endorsement # 5 and Endorsement # 6 cannot be enforced.

 Accordingly,

         IT IS ORDERED that Defendant’s Motion for Summary Judgment (ECF No. 34)

 is DENIED.

         IT IS FURTHER ORDERED that Plaintiff’s Motion for Partial Summary Judgment

 (ECF No. 32) is GRANTED.

                                                            s/Robert H. Cleland                            /
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
 Dated: March 8, 2021

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, March 8, 2021, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner                                 /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-12428.ZMCC.CrossMotionsforSummaryJudgment.RMK.2.RHC.2.docx




                                                      25
